DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM, et al. (US 2017/0256511, hereinafter, Kim.)
Regarding claims 1 and 13, in fig. 1F, Kim discloses a semiconductor package 10 (para [0010]) comprising:
an insulating layer 610 including a first face and a second face opposite each other;
a redistribution pattern (not numbered) including a wiring region and a via region (om both aides) in the insulating layer, the wiring region being on the via region; and
a first semiconductor chip 400 (para [0028]) connected to the redistribution pattern, the first semiconductor chip being on the redistribution pattern,
an upper face of the wiring region being coplanar with the first face of the insulating layer. Furthermore, regarding claim 13, Kim discloses the side walls of the trench and the via, and they are directly connected. Fig. 1F.
Regarding claim 2, wherein the redistribution pattern includes a first side wall and a second side wall opposite each other,
the first side wall of the redistribution pattern and the second side wall of the redistribution pattern each extend in a thickness direction of the insulating layer, and
at least one of the first side wall of the redistribution pattern and the second side wall of the redistribution pattern has no step (fig. 1F.)
Regarding claim 3, wherein the insulating layer is a single layer (fig. 1F.)
Regarding claim 4, wherein a lower face of the redistribution pattern is on a same plane as the second face of the insulating layer (fig. 1F.)
Regarding claims 7 and 9, wherein the first semiconductor chip is on the second face of the insulating layer, and the wiring region is on the upper face of the via region. Fig. 1F.
Regarding claims 8 and 10, wherein a width of the via region gradually decreases in a direction from the first face of the insulating layer to the second face of the insulating layer. Fig. 1F.
Regarding claim 11, Kim further comprising:
a molding layer 500 (para [0028]); and
a penetration via 550 (para [0031]); wherein
the first semiconductor chip is on the first face of the insulating layer, and
the molding layer is on the first face of the insulating layer and covers at least a part of the first semiconductor chip, and
the penetration via penetrates the molding layer and is connected to the redistribution pattern. Fig. 1F.
Regarding claim 12, Kim further comprising:
a substrate layer, layer above layer 630, for example, (para [0030]) on the second face of the insulating layer; 
a penetration electrode penetrating the substrate layer and being connected to the redistribution pattern;
a second semiconductor chip 815 (para [0053]) on the first face of the insulating layer, the second semiconductor chip being different from the first semiconductor chip connected to the redistribution pattern,
the first semiconductor chip being on the first face of the insulating layer, and
the second semiconductor chip being connected to the first semiconductor chip through the redistribution pattern and the penetration electrode. Fig. 2G.
Regarding claim 15, wherein an upper face of the wiring region is on a same plane as an upper face of the insulating layer. Fig. 1F.
Regarding claim 16, the dielectric as disclosed is capable of being a photo imageable dielectric.
Regarding claims 17 and 20, Kim further discloses wherein the insulating layer includes a first face and a second face opposite the first face, the semiconductor chip is on the first face,
the semiconductor package further comprises:
an under bump metal layer including a UBM via and a UBM pad placed on the UBM via, on the second face of the insulating layer;
a passivation layer as a single layer 630 (para [0030]), including a UBM via trench on which the UBM via is placed, and a UBM pad trench on which the UBM pad is placed; and
a solder ball 650 connected to the UBM pad, on the passivation layer, each of both side walls of the UBM via trench being directly connected to both side walls of the UBM pad trench. Fig. 1F.
Regarding claim 19, similar to claim 1 above, Kim further discloses a redistribution structure 600 including a first face and a second face opposite each other, the redistribution structure including a first insulating layer, a first redistribution pattern in the first insulating layer (adjacent 610), a second insulating layer on the first insulating layer (within structure 600), and a second redistribution pattern in the second insulating layer, the first redistribution pattern including a first via region and a first wiring region in the first insulating layer, the first via region being on the first wiring region, the second redistribution pattern including a second via region and a second wiring region in the second insulating layer, the second via region being on the second wiring region and connected to the first wiring region, in a direction from the second face toward the first face, an upper face of the first wiring region being coplanar with the first face of the redistribution structure, in the direction from the second face toward the first face, an upper face of the second wiring region being coplanar with the upper face of the second insulating layer, and the first insulating layer and the second insulating layer each being a single layer, and the first insulating layer and the second insulating layer including a photo imageable dielectric; 
a core layer 200 on the second face of the redistribution structure, the core layer including a core wiring layer, a core insulating layer wrapping around the core wiring layer, and a cavity exposing at least a part of the second face of the redistribution structure; a semiconductor chip 400 in the cavity of the core layer and connected to the redistribution structure, the first via region being connected to the semiconductor chip; and a solder ball on the second face of the redistribution structure. Fig. 1F.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Liu et al. (US 2020/0135453, hereinafter, Liu.)
Regarding claims 5 and 14, Kim discloses all of the claimed limitations, except further comprising:
a seed layer between the redistribution pattern and the insulating layer.
Liu, in fig. 7, for example, discloses an analogous package including a redistribution element RDL1 (para [0020]) with metal patterns CML (para [0019]) in an insulation layer DL. Liu except further comprising:
a seed layer SD (para [0019]) between the redistribution pattern and the insulating layer in order to protect the metal from diffusion. It is common in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include the known seed layer in order to take the advantage.
Regarding claim 6, Liu further discloses wherein the seed layer extends along of a lower face of the via region. Fig. 7.
Regarding claim 18, Liu further discloses wherein the passivation layer includes a same material as the insulating layer. Layer TPL is the same as layer DL. Fig. 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814